Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2022

                                     No. 04-22-00620-CR

                                Carlton Leroy ZIMMERMAN,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 8, Bexar County, Texas
                                Trial Court No. CC678082
                        Honorable Brenda Chapman, Judge Presiding


                                        ORDER
        The reporter’s record was originally due November 14, 2022. On October 4, 2022, the
court reporter filed a notification of late record stating that appellant had not requested the
record. On October 5, 2022, we issued an order instructing appellant to provide written proof to
this court of such a request by October 17, 2022. On November 3, 2022, the court reporter filed a
second notification of late record asking for an extension of unknown duration and stating that
the appellant had requested the record but had not paid for it. On November 8, 2022, the court
reporter filed the reporter’s record. We therefore WITHDRAW our request for written proof of a
request from appellant, and we DENY the court reporter’s request as MOOT.




                                                    _________________________________
                                                    Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court